Citation Nr: 9934533	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis, claimed 
as secondary to tobacco use in service.

2.  Dissatisfaction with the initial rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Dissatisfaction with the initial rating assigned 
following a grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to December 
1969.  The veteran also had subsequent reserve service.

The issue of entitlement to service connection for 
bronchitis, secondary to tobacco use in service is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1997 rating decision by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran's notice of disagreement was received in February 
1998.  A statement of the case was mailed to the veteran in 
March 1998.  The veteran's substantive appeal was received in 
April 1998.  

The Board notes that a new revision to the law regarding 
claims related to tobacco, 38 U.S.C.A. § 1103 (West 1991), 
which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service, relates only to claims filed 
after June 9, 1998.  It does not affect those claims which 
were filed on or prior to that time, such as this case.

The issues of dissatisfaction with the initial rating 
assigned following grants of service connection for a low 
back disability and PTSD are before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision by the Columbia, South Carolina Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted 
service connection for PTSD and a low back disability based 
on clear and unmistakable error.  Both of these disabilities 
were evaluated at 10 percent disabling.  The veteran's notice 
of disagreement was received in November 1993.  A statement 
of the case was mailed to the veteran in November 1993.  The 
veteran's substantive appeal was received in December 1993.  
The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1994.  


In a June 1994 Hearing Officer Decision, the veteran's 
service-connected PTSD rating was increased to 50 percent, 
and the veteran's 10 percent rating for his service-connected 
low back disability was confirmed and continued.  Thereafter, 
in June 1994, a supplemental statement of the case was issued 
to the veteran in this regard.  In a July 1994 rating action, 
the RO effectuated the Hearing Officer's June 1994 decision.

In a January 1995 rating decision, the RO increased the 
veteran's rating for his service-connected low back 
disability from 10 percent to 40 percent.  In a June 1996 
rating action, the RO confirmed and continued both the 
veteran's 50 percent rating for his service-connected PTSD, 
and for his 40 percent rating for his service-connected low 
back disability.  



FINDINGS OF FACT

1.  There is no medical evidence of record showing a causal 
relationship between the veteran's bronchitis and service.

3.  There is no medical evidence of record showing a causal 
relationship between the veteran's bronchitis and his tobacco 
use during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bronchitis, claimed as secondary to tobacco use is not well 
grounded.  38 U.S.C.A. § 510(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has bronchitis 
which originated as a result of tobacco use during service.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  In addition, service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
may also be granted on a secondary basis if a claimed 
disability is found to be proximately due to or is the result 
of a service-connected disability.  38 C.F.R. § 3.310(a) 
(1999); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Finally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § § 101(24), 106, 1110 (West 1991).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his bronchitis had 
its onset during service, this assertion does not make the 
claim well-grounded if there is no competent medical evidence 
of record of a nexus between any disability in service and 
his alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

Specific Guidelines:  Tobacco Use

With regard to claims based on tobacco use during service, 
the VA General Counsel has set forth guidelines to be 
followed in adjudicating such claims in its VA General 
Counsel Precedent Opinion (VAOPGCPREC) 19-97, dated May 1997.  
The Board is bound in its decisions by the precedent opinions 
of VA General Counsel.  See 38 U.S.C.A. § 7104(c). 

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 (1999) provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a) (1999).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310 (1999).

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.

It quoted the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) at 243, the 
criteria for diagnosing substance dependence as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background

In this case, the service medical records showed that the 
veteran was treated for acute diffuse upper respiratory 
infection, organism unknown in May 1969.  In addition, the 
veteran was treated for acute tracheobronchitis during his 
reserve duty in September 1976.  The service medical records 
are negative for any diagnosis of chronic bronchitis due to 
tobacco use in service.

The veteran's post service medical records indicate that he 
was treated for acute bronchitis in February 1994 and March 
1994 at the Greenville VA Medical Center.
In the veteran's February 1998 notice of disagreement, he 
indicated that he began using tobacco products in January 
1967 while stationed in Okinawa.  The veteran stated that he 
smokes 1 pack of cigarettes per day and claims that he is not 
able to quit because he is addicted.  The veteran indicated 
that he first became aware of his bronchitis in 1976.  

As noted above, medical evidence is required to show that a 
veteran incurred a psychiatric disability, nicotine 
dependence, due to service.  In this case, though the veteran 
alleges that he developed nicotine dependence during service, 
there is no medical opinion of record which supports his lay 
assessment.  There is no medical diagnosis of record showing 
that the veteran had, during service or at any time, a 
dependence on nicotine.  It is not sufficient that the 
veteran and other witnesses merely state that the veteran 
began smoking in service and that he continued to smoke, or 
that cigarettes were plentiful and free during the period in 
which the veteran served.

The record does not show that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for their 
testimony or statements as to the veteran's being addicted to 
or dependent on nicotine to be considered competent evidence.  
See Espiritu, 2 Vet. App. 492.  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore such evidence does not 
establish that the veteran's claims are plausible.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

While the Board accepts the veteran's testimony that he began 
smoking during service, the veteran's service medical records 
are negative for any evidence of the incurrence or diagnosis 
of nicotine dependence during service.

In order to establish a well-grounded claim for service 
connection for bronchitis on the basis of the incurrence of 
nicotine dependence during service, the veteran must first 
establish that he is entitled to service connection for 
nicotine dependence.  As indicated above, the VA Office of 
General Counsel has held that in order to establish a claim 
of entitlement to service connection for nicotine dependence, 
a claimant must show medical evidence of the incurrence of 
nicotine dependence during service.  Because the veteran has 
not presented such necessary medical evidence, a well-
grounded claim for service connection for nicotine dependence 
has not been established.  Caluza.

Even if there is no evidence of a diagnosis of nicotine 
dependence, the question remains as to whether the veteran's 
cigarette smoking during service caused his alleged 
disability.  Otherwise stated, the question is whether 
cigarette smoking in service, as opposed to cigarette smoking 
during periods when the veteran was not in service, caused 
the veteran's alleged chronic bronchitis.  It is also noted 
that the various criteria and guidelines set forth above are 
equally applicable here.

In VAOGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  The General Counsel noted that 
consistent with the applicable principles in the law and 
regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, "agents which may result in conditions 
which become manifest years after exposure." 38 C.F.R. §§ 
3.311a and 3.311 (1999).

The General Counsel continued:  (I)n authorizing service 
connection for disability or death resulting from such 
conditions, VA recognized the need for evidence of exposure 
to the agents in question coincident in time with a veteran's 
military service and some link between that exposure and the 
subsequent disability or death. [Citation omitted.]  Thus, a 
disease which is diagnosed after service discharge may be 
considered to be service connected if an event or exposure 
during service subsequently results in disability or death. 

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d) (1999), provides authority for the grant 
of service connection for disability resulting from "an event 
or exposure" in service.

Thus, the General Counsel also held, in effect, that if a 
disease or injury becomes manifest after service, if such was 
due to tobacco use in line of duty in the active military 
service, service connection may be established. Accordingly, 
the Board must conclude that under this rubric, cigarette 
smoking in service could possibly constitute an "event or 
exposure" that could cause, some years after service, disease 
that produced disability and death.  Though the General 
Counsel discussed cancer specifically, in the case at hand, 
the Board will apply the same rationale to the veteran's 
alleged bronchitis as well.

The Board accepts the veteran's testimony as evidence that 
the he did not smoke tobacco prior to his period of service.  
The evidence of record, as shown by the veteran's statements 
indicates that he smoked approximately one pack of cigarettes 
per day during service, and that since service, he has 
continued to smoke approximately one pack per day up to and 
including the present time. Though the Board accepts this 
uncontroverted evidence as true for the purpose of 
determining whether the veteran's claim is well-grounded 
pursuant to the Court's decision in King, it is not 
sufficient evidence to make the veteran's claim well-grounded 
because the impact of cigarette smoking at various times on 
an individual's health is a medical determination which the 
appellant and the Board may not competently make.  See 
Espiritu and Colvin, supra.  "[W]here the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is plausible or 
possible is required."  Grottveit, 5 Vet. App. at 93.  The 
statement of the veteran is not shown by the evidence to be 
competent medical evidence for the purpose of well-grounding 
his claim.

In sum, the service medical records showed that the veteran 
was treated for acute bronchitis during active duty in 1967 
and during reserve duty in 1976.  His post-service medical 
records show that the veteran was again treated for bouts of 
acute bronchitis after service.  Although the veteran has 
been treated on several occasions for acute bronchitis, these 
diagnoses did not contain a medical opinion supported by 
clinical findings that the actual tobacco use in service 
caused the subsequent attacks of acute bronchitis.  Moreover, 
there is no medical evidence showing that there is any 
relationship whatsoever between service and his post-service 
diagnosis of acute bronchitis.  Moreover, there is no medical 
evidence that the veteran's tobacco use in service caused the 
subsequent development of acute bronchitis.  Furthermore, the 
veteran has not contended that there exists any medical 
evidence which would provide the evidence necessary to well-
ground his claim for service connection, i.e., a diagnosis of 
nicotine dependence incurred during service or an opinion 
that the veteran's disabilities were caused by his in-service 
tobacco use.  

Thus, the Board finds that the veteran has failed to set 
forth any medical evidence showing a causal relationship 
between his alleged bronchitis disability and either his 
period of service or his tobacco use during service.  He has 
also failed to provide medical evidence of the incurrence of 
nicotine dependence during service.  In sum, the veteran has 
failed to set forth all of the required elements of a well-
grounded claim for service connection pursuant to Caluza.

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999); Epps v. 
Gober, 126 F.3d 1454 (Fed. Cir. 1997); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); see also Grottveit, 5 
Vet. App. at 93.  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69, 78.  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence which would 
make the adjudicated service connection claim plausible.  


ORDER

The appeal as to the issue of entitlement to service 
connection for a bronchitis, claimed as secondary to tobacco 
use is denied as not well-grounded.


REMAND

As noted in the Introduction, the Court has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  In this case, RO issued rating decisions 
subsequent to the notice of disagreement which increased the 
veteran's evaluation for service-connected PTSD from 10 
percent to 50 percent, and also increased the veteran's 
evaluation for his service-connected low back disability from 
10 percent to 40 percent.  Consequently, the matters of 
dissatisfaction with the initial ratings assigned following 
grants of service connection for PTSD and a low back 
disability remain in appellate status.  

The Board notes that the RO sent a statement of the case with 
regard to the issues of PTSD and a low back disability in 
November 1993.  The veteran was thereafter afforded a 
personal hearing at the RO in February 1994.  A supplemental 
statement of the case with regard to the issues of PTSD and a 
low back disability was subsequently sent to the veteran in 
June 1994.

Thereafter, additional evidence was received.  Specifically, 
the veteran was afforded VA medical examinations for the 
spine and for PTSD in August 1994.  The RO subsequently 
issued a January 1995 rating action which increased the 
veteran's evaluation for his service-connected low back 
disability from 10 percent to 40 percent.  Subsequent to the 
receipt of this evidence, however, the RO did not issue a 
supplemental statement of the case as required under 38 
C.F.R. §§ 19.31 and 19.37 (1999).  

PTSD

At the outset, the Board notes that during the pendency of 
the appeal, the Court has stated that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded the version most favorable to the appellant 
will apply unless Congress provided otherwise.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  The Court has further 
stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument.  If 
not, it must be considered if the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  In 
addition, if the Board determines that the claimant has been 
prejudiced by a deficiency in the statement of the case, the 
Board should remand the case to the RO pursuant to 38 C.F.R. 
§ 19.9, specifying the action to be taken.  Bernard.

In this case, the veteran submitted a claim for entitlement 
for service connection for PTSD in July 1992.  Entitlement to 
service connection for PTSD was granted in a September 1993 
rating decision.  The veteran thereafter timely appealed that 
decision.  The regulations governing ratings for mental 
disorders changed on November 7, 1996.  Since the RO, in its 
subsequent rating actions and its November 1993 statement of 
the case, considered the evidence before the criteria for 
rating PTSD changed the Board finds that the criteria set 
forth after November 7, 1996, (hereinafter new criteria) must 
be considered in rating the veteran's PTSD and the more 
favorable applied.  Karnas.  As such, the RO must consider 
the old and new rating criteria for rating the veteran's PTSD 
and apply the version most favorable to the veteran.  In 
addition, veteran has not been examined by an examiner who 
has reviewed both versions of the regulation.  

In considering the old and the new criteria governing 
psychiatric disabilities, the Board notes it is appropriate 
that consideration under the revised rating schedule 
criteria, as in this case, not be undertaken before such 
criteria became effective.  The Court, addressing a similar 
matter, stated that the effective date rule contained in 38 
U.S.C. § 5110(g) (West 1991), prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, since the Secretary's legal 
obligation to apply the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Rhodan v. West, 
12 Vet.App. 55 (1998).  

In this case, the effective date for the veteran's service-
connected PTSD is May 22, 1992, and the effective date of the 
change in the rating criteria governing psychiatric 
disabilities is November 7, 1996.  As such, the veteran must 
be rated only under the old criteria from May 22, 1992 to 
November 7, 1996.  Thereafter, the RO should consider rating 
the veteran under the old and the new criteria.


Low Back disability

The veteran contends that his back pain is more severe than 
is currently represented by the 40 percent rating assigned.  
During the February 1994 personal hearing at the RO, the 
veteran testified that he is unable to work because of 
constant, severe back pain.  The Board notes that in 
consideration of limitation of motion, the Court has set 
forth certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45 (1999).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's claim for back disability as a rating under the 
Diagnostic Code governing limitation of motion of the lumbar 
spine (Diagnostic Code 5292) should be considered.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (1999), should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet.App. 7 (1996).  In this case, the veteran's service-
connected low back disability is currently rated under 
Diagnostic Codes 5292-5293.  Under Diagnostic Code 5292, 
limitation of motion, the veteran's service-connected low 
back disability is rated as 40 percent disabling, the maximum 
allowable rating under Diagnostic Code 5292.  The RO should 
nonetheless assess the veteran's low back disability under 
Diagnostic Code 5293,intervertebral disc syndrome.  In light 
of DeLuca and in order to determine the veteran's current 
range of motion taking into consideration pain, as well as 
his other manifestations, the veteran should be afforded VA 
orthopedic and neurological evaluations.  

In addition, all recent private and VA treatment records with 
regard to the veteran's low back disability, not already of 
record, should be obtained and added to the claims file.  The 
examiner should be provided with a copy of the updated claims 
file prior to the examination.


Fenderson

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 50 
percent rating for service-connected PTSD, and granted a 40 
percent rating for a service-connected low back disability 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim, the actual issues in appellate status are as shown on 
the front page of this remand, and the RO should consider 
staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records of the veteran, which 
are not already in the claims file.

2a.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the extent of his service 
connected PTSD.  The RO should provide to 
the examiner a copy of both the old and 
the new rating criteria pertaining to the 
veteran's PTSD.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.  The examiner should first 
provide his/her findings in relationship 
to the old criteria and separately in 
relationship to the new criteria.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination. The 
examiner should specifically note that 
he/she has been provided the claims 
folder and the old and new criteria of 
Diagnostic Code 9411.  

2b.  The veteran should be afforded VA 
examination(s) to include neurological 
and orthopedic evaluations to determine 
the current nature, extent, and 
manifestations of the veteran's low back 
disability.  All indicated x-rays should 
be completed.  The claims file should be 
made available to the examiner(s) prior 
to the examination(s).  Such tests as 
deemed necessary should be performed.  
These tests should include a complete 
test of the range of motion of the 
affected joints.  All findings should be 
reported.  The examiner(s) should also be 
asked to determine whether the veteran's 
low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3a.  The RO should readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following the 
grant of service connection for PTSD in 
light of Karnas, and the subsequent 
medical evidence submitted since the June 
1994 supplemental statement of the case.  
The RO should rate the veteran under the 
old criteria from May 22, 1992 to 
November 7, 1996.  Thereafter, the RO 
should consider rating the veteran under 
the old and the new criteria.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of all of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations in accordance with 38 C.F.R. 
§§ 19.31 and 19.37 (1999).  He should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

3b.  The RO should also readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for a low 
back disability in light of the 
subsequent medical evidence submitted 
since the June 1994 supplemental 
statement of the case.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of all of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations in 
accordance with 38 C.F.R. §§ 19.31 and 
19.37 (1999).  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

